Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6 and 9, drawn to client/server, classified in class 709, subclass 203; and 
II.	Claims 7-8 drawn to communication, classified in class 358, subclass 1.15.

Applicant's election with traverse of Group I in the reply filed on 10/2/2020 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden because both Group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because the Group of claims require a different field of search and are mutually exclusive.
The requirement is still deemed proper and is therefore made FINAL.

Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/2/2020.

DETAILED ACTION
Claims 1-6 and 9 are pending in this application [10/2/2020].
Claims 7 and 8 have been withdrawn from consideration based on elected invention.

Drawings
The drawings were received on 6/26/2018 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detecting unit” in claim 1 and claims 2-6 based on dependency.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “detecting means” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varga (US-2006/0262335).
As to Claim 1, Varga teaches ‘A management system comprising: a detecting unit that detects a failure of an information processing apparatus that performs a print controller determines whether a feed rate is too high (i.e. failure) when receiving an estimated print completion rate and pages in print engine buffer]; and a controller that controls an amount of data that is transmitted to the management target apparatus in response to the failure detected by the detecting unit [par 0039 – speed control module reduces the preliminary print engine feed rate to a new print engine feed rate, if it is determined the feed rate is too high]’. 

As to Claim 9, Varga teaches ‘A management system comprising: detecting means that detects a failure of an information processing apparatus that performs a process in response to reception of data from a management target apparatus [Abstract, par 0037-0039 – print controller determines whether a feed rate is too high (i.e. failure) when receiving an estimated print completion rate and pages in print engine buffer]; and controller that controls an amount of data that is transmitted to the management target apparatus in response to the failure detected by the detecting means [par 0039 – speed control module reduces the preliminary print engine feed rate to a new print engine feed rate, if it is determined the feed rate is too high]’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Varga (US-2006/0262335) in view of Kanno et al. (US-2003/0225904).
As to Claim 2, Varga teaches all of the claimed elements/features as recited in independent claim 1. Varga does not disclose expressly ‘wherein the controller assesses the failure of the information processing apparatus detected by the detecting unit in view of a number of the information processing apparatuses, and controls the management target apparatus in response to assessment results’.
Kanno teaches ‘wherein the controller assesses the failure of the information processing apparatus detected by the detecting unit in view of a number of the information processing apparatuses, and controls the management target apparatus in response to assessment results [par 0036-0037 – server information computing unit of load distribution apparatus determines the number of servers that have a load capability to spare and controls the client to receive data from a new server]’.
Varga and Kanno are analogous art because they are from the same field of endeavor, namely communication devices. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a 
  
As to Claim 3, Kanno teaches ‘wherein the controller restricts more transmission of the data to the management target apparatus when the number of the information processing apparatuses is a first value than when the number of the information processing apparatuses is a second value that is higher than the first value [par 0023-0025 – based on the number of servers that have been stopped, reducing the processing capability of the remaining servers so that the necessary minimum capability of processing the amount of data to be transmitted to the client is performed while reducing power consumption]’.  
Varga and Kanno are analogous art because they are from the same field of endeavor, namely communication devices. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a load distributing apparatus that controls the amount of data transmitted, as taught by Kanno. The motivation for doing so would have been to reducing power consumption in the server system while eliminating servers becoming unstable. Therefore, it would have been obvious to combine Kanno with Varga to obtain the invention as specified in claim 3.

As to Claim 4, Kanno teaches ‘wherein the controller changes contents of control of the management target apparatus in response to a ratio of the number of the information processing apparatuses suffering from the failure to the number of the information processing apparatuses performing the process [par 0023-0025 – based on the number of servers that have been stopped, reducing the processing capability of the remaining servers so that the necessary minimum capability of processing the amount of data to be transmitted to the client is performed while reducing power consumption]’.  
Varga and Kanno are analogous art because they are from the same field of endeavor, namely communication devices. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a load distributing apparatus that controls the amount of data transmitted, as taught by Kanno. The motivation for doing so would have been to reducing power consumption in the server system while eliminating servers becoming unstable. Therefore, it would have been obvious to combine Kanno with Varga to obtain the invention as specified in claim 4.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Varga (US-2006/0262335) in view of Hasegawa (US-2017/0353615).
As to Claim 5, Varga teaches all of the claimed elements/features as recited in independent claim 1. Varga does not disclose expressly ‘wherein the controller transmits, to the management target apparatus, information regarding control of 
Hasegawa teaches ‘wherein the controller transmits, to the management target apparatus, information regarding control of transmission of the data together with a response to the reception of the data from the management target apparatus [par 0051-0055 – when it is determined the a command has not successfully been transmitted within a predetermined time period, transmitting a log with the predetermined error related to the communication between the external controller to the image forming apparatus]’.  
Varga and Hasegawa are analogous art because they are from the same field of endeavor, namely communication devices. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include transmitting a log to a printer when an error in communication has occurred, as taught by Hasegawa. The motivation for doing so would have been to log predetermined errors that have occurred. Therefore, it would have been obvious to combine Hasegawa with Varga to obtain the invention as specified in claim 5.

As to Claim 6, Hasegawa teaches ‘wherein the information regarding the control is a condition regarding the data to be transmitted [Fig 10, par 0051, 0055 – where the condition is based on a predetermined time period after input of image data]’.
Varga and Hasegawa are analogous art because they are from the same field of endeavor, namely communication devices. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include .
  
Conclusion
The prior art of record
a. US Publication No.	2006/0262335
b. US Publication No.	2003/0225904
c. US Publication No.	2017/0353615

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2008/0037055 teaches an image forming device adjusting a data transmission rate
US-8,854,652 teaches when an interrupt occurs, adjusting a spooling speed and transmission speed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677